Sullivan. J. A. D.
(dissenting). I recognize that this court must weigh the evidence and determine whether petitioner has sustained the burden of proof and I must concede that there are weaknesses in petitioner’s case. However, in weighing the petitioner’s proofs as against the employer’s proofs, “there must be thrown into the scales the general tendency of the law to apply the Compensation Act in the employee’s favor when in doubt.” Aromando v. Rubin Bros. Drug Sales Co., 47 N. J. Super. 286, 293 (App. Div. 1957), certification denied 26 N. J. 244 (1958).
Both the Division of Workmen’s Compensation and the County Court found in petitioner’s favor and I am unwilling to disturb their considered judgment. I would adopt thoir findings and conclusions and would affirm.